Citation Nr: 1237085	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  07-31 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include depression and anxiety disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1960 to February 1963 

This case comes before the Board of Veteran Appeals (Board) on appeal from a September 2006 rating decision of the VARO in Lincoln, Nebraska, that confirmed and continued a previous denial of entitlement to service connection for a chronic psychiatric disorder, to include depression and generalized anxiety disorder.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in June 2008.  The record contains a transcript of that hearing.
 
This case was previously before the Board in September 2010 when the Board denied the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision and remand the case back to the Board for compliance with the Joint Motion.

This case returned to the Board in November 2011 and was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The purpose of this remand is to return the claims file to the VA examiner who conducted the June 2009 and November 2011 VA examinations for clarification of the opinions.

The evidence shows that the Veteran has claimed a continuity of symptomatology of symptoms of a psychiatric disorder since his period of service.  He has filed multiple claims of service connection for a mental disorder in 1963, 1971, 1979, 1981, 1983, 1997, and 2005.  Treatment records show various diagnoses of mental disorders since service.  The Veteran has also provided lay statements and personal testimony regarding a continuity of symptomatology. 

Multiple medical opinions have been filed both for and against the Veteran's claims. Most recently, the VA examiner of the June 2009 and November 2011 VA examination reports opined that the Veteran's dysthymic disorder was not related to his military service.   Specifically, the examiner noted that his 1963 treatment records showed no psychiatric diagnosis and cited marital stress as the precipitant for the Veteran's emotional instability reaction. The examiner also noted that the June 1973 examination and the October 1983 letter both cited marital and family stress as the primary issues.  

The Veteran reported that he experienced feelings of depression and worthlessness since his period of service.  However, the examiner did not opine on the Veteran's allegations of continuity of symptomatology.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 


Because it has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification. See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 
 
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a psychiatric disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must return the claims file to the VA examiner who conducted the June 2009 and November 2011 VA examinations.  If that examiner is unavailable, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner must respond to the following inquiries:

i. DOES THE VETERAN HAVE A CONTINUITY OF SYMPTOMATOLOGY OF A PSYCHIATRIC DISORDER SINCE HIS PERIOD OF SERVICE?

d. A COMPLETE RATIONALE MUST ACCOMPANY ALL OPINIONS.  

e. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.

f. In forming an opinion and providing a rationale for such an option, the examiner is expected to perform a full review of the claims file.  Additionally, the examiner's attention is called to the following:

i. January 1963 treatment records showing that the Veteran appeared sullen and depressed, unable to cope with his problems, and mentioned thoughts of suicide. 

ii. Service treatment records showing the Veteran's depression was related to his marital problems. 

iii. An in-service diagnosis of emotional instability reaction. 

iv. An October 1963 neuropsychiatric examination showing that the Veteran had some mild neurotic symptoms but that they were not severe enough to merit a formal diagnosis. 

v. An April 1973 record showing the Veteran was admitted for an emotional disorder. 

vi. A May 1972 VA examination where the Veteran reported feelings of unease that he dated back to service and the examiner provided a diagnosis of adjustment reaction to adult life. 

vii. An October 1983 letter from the Veteran's brother, with whom he served, stating that after the Veteran's discharge from service, he was a "changed person" and he was unable to hold a job, began drinking alcohol, and could not get his life together.

viii. January 1998 treatment records in which he reported anxiety which lead to his medical discharge in 1963. The examiner noted a history of anxiety and polysubstance abuse. Follow-up records reveal that the examiner wanted to place the Veteran on a low-dose antipsychotic medication. 

ix. A February 1998 lay statement in which the witness that the Veteran "became a different person" after his military service.

x. March 1998 records showing a diagnosis of mood disorder and depression with psychotic features.

xi. An October 2000 opinion from Dr. K.L. stating that the Veteran had a long history of psychiatric disorder and that he was discharged from service based on his mental illness. 

xii. A June 2001 VA examination in which the examiner noted that the initial in-service diagnosis was anxiety reaction related to his marriage and the current psychiatric diagnosis of depression with psychotic features was not evident in earlier evaluations. 

xiii. Two November 2001 opinions from VA physicians stating that his current psychiatric disorder is unrelated to the initial presentation in 1963 and that it did not begin in service, nor is it related to service.  

xiv. May 2002 treatment records show a diagnosis of dysthymic disorder. The Veteran reported having depression in the 1960's after service and having been hospitalized in the 1960's and 1970's.  

xv. A February 2006 examination in which the Veteran reported that he was given a diagnosis of anxiety disorder while in service and the examiner stated that it "seems a reasonable possibility" that his current psychiatric symptoms began in service. 

xvi. The Veteran's June 2008 testimony that the symptoms of his psychiatric disorder began in service and have continued through the present.

xvii. The June 2009 VA examination in which the Veteran reported feeling depressed on a daily basis and that the depression has been ongoing since his service. 

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of service connection for an acquired psychiatric disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

 The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


